DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 12/15/2020 is acknowledged and has been entered.  Claims 1-4, 7, 9-10 and 12-13 have been cancelled.  Claims 5-6, 8 and 11 have been amended.  New claims 14-16 have been added.  Accordingly, claims 5-6, 8, 11 and 14-16 are pending and under examination.

Withdrawn Rejections
Applicant’s argument that Fuchs teaches stimulating PMNs to produce NETs with PMA (chemical disclosed in Applicants specification) is found persuasive and therefore the 103 rejections based on the Fuchs reference is hereby withdrawn.
All remaining rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 5-6, 8, 11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method for detecting and quantifying ANCA by flow cytometric methods comprising an interaction of microspheres and extracellular traps (NETs), so that NET-coated microspheres having antigens recognized by anti-neutrophil-cytoplasmic antibodies are obtained and contacting these coated microspheres with the body fluid.   The limitation ‘micropheres’ represents a genus and encompasses glass microspheres, agarose microspheres, sepharose microspheres, metal microspheres (e.g. gold, silver, iron)  and plastic microspheres to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification (submitted 03/22/19) indicates the following.  The specification on page 4, para. 009 discloses that ANCA antigens can be associated by chromatin entanglement or adsorption or chemical coupling to uniform microspheres, e.g. polystyrene or latex beads.  The specification on page 6, para. 0014 discloses that may be polystyrene or latex microbeads.  The specification on page 14, para. 0046 discloses that NETs are difficult to manipulate as they have a natural tendency to stick to certain plastic or glass surfaces, so that isolation or recovery of NETs has so far been difficult.  Thus, a reliable isolation method of this biological material is not available, let alone a method for analysis of NETs by flow cytometric approaches, which require suspension and controlled handling of the biological material.  These disadvantage can be overcome by the method of the disclosure, which comprises the use of polystyrene microspheres of predetermined size.  By use of the microspheres of the disclosure, the use of chemical compositions is prevented, which use could potentially alter the antigen expression pattern of NETs.  The specification on page 16, para 0055 discloses that NETs are fragile, vary significantly in size, easily aggregate or dump and are thus, not suitable for flow cytometric studies per se.  In order to be able to manipulate and adapt NETs for use in flow cytometric analysis, polystyrene microspheres with an average size of 3 um were used.  The specification on page 20, para. 0074 discloses that NETs are sticky structures; however, it appears that the use of polystyrene microspheres of predetermined size, in equivalent number with respect to isolated PMNs, increases capturing/adhering of NETs onto the microspheres, while reducing the interaction of NETs fragments to each other or to the culture dish.  The specification on page 21, para. 0075 discloses that several microbead sizes from 1 um to 20 um, were tested.  It was concluded that particles of sizes greater than 10 um increased clumping and aggregation which could be easily distinguished by flow cytometry from single microspheres.  Paragraph 0076 discloses that the use of polystyrene material allows handling of NETs, which otherwise, due to their sticky and stringy nature could only be analyzed on object slides by immunocytochemistry.
The examples in the specification are limited to polystyrene microspheres having a size of 1 um to 10 um.  The specification does not provide for any and all microspheres or any and all sizes of microspheres and appears to show that polystyrene microspheres having a size of 1 um to 10 um are essential (see supra) for use in flow cytometry methods.        
           The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision 

Written Description
Claims 5-6, 8, 11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method for detecting and quantifying ANCA by flow cytometric methods comprising obtaining a predetermined number of human polymorphonuclear neutrophils (PMNs); providing an equivalent number of microspheres of predetermined optical and physical properties, said microspheres having a diameter from 1 to 10 um; contacting and incubating said PMNs with said equivalent number of microspheres; inducing formation of extracellular traps (NETs) by said PMNs having antigens recognized by anti-neutrophil-cytoplasmic antibodies (ANCA) in the absence of chemical(s) capable of stimulating said PMNs.  The limitation ‘chemical(s)’ represents a genus and encompasses any and all chemicals.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification (submitted 03/22/19) indicates the following.  

           The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 


Claims 5-6, 8, 11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims recite “in the absence of chemical(s) capable of stimulating said polymorphonuclear neutrophils”.  The specification on page 14, paragraph 0046 discloses by use of the microspheres according to the disclosure, the use of chemical compositions is prevented, which use could potentially alter the antigen expression pattern of NETs.  There is no description in the specification discloses in the absence of chemical(s) capable of stimulating the polymorphonuclear neutrophils.  Furthermore, none of the originally filed claims recited the limitations in question.  Recitation of claim limitations lacking literal or adequate descriptive support in the specification or originally filed claims constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 the recitation “(IgG, IgE, IgD, IgM, IgA)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  

 Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  
112(a) written description:
           Applicant argues the specification teaches that NETs may clump and/or adhere to a petri dish or other container rather than coat a microsphere if its diameter exceeds 10 um (para 0075).  Applicant states accordingly those skilled in the art would have no reason to believe the inventors did not possess the presently-claimed method of detecting anti-neutrophil cytoplasmic antibodies in a sample of bodily fluid taken from a human patient as long as microspheres having a diameter o 1-10 um are used.  Applicant states that there is nothing in the application which would suggest polystyrene microspheres are essential.
            This argument and statements are not found persuasive because (1) para’s 0074-0075 discloses that it appears that the use of polystyrene microspheres of a predetermined size, in equivalent number with respect to the isolated PMNs, increases per se.  In order to be able to manipulate and adapt NETs for use in flow cytometric analysis, polystyrene microspheres with an average size of 3 um were used.  Paragraph 0076 discloses that the use of polystyrene material allows handling of NETs, which otherwise, due to their sticky and stringy nature could only be analyzed on object slides by immunocytochemistry.  Thus, the specification only discloses the use of polystyrene and appears to make it clear that the use of polystyrene material and microspheres of a predetermined size are essential for the claimed method.  As stated supra and in the previous office action a ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The current claims allow for structures having substantial variation.  The current claims broadly encompass glass microspheres, agarose microspheres, sepharose microspheres, metal microspheres (e.g. gold, silver, iron) and the specification fails to disclose or teach that polystyrene microspheres have the same structure and function as for example glass microspheres, agarose microspheres, sepharose microspheres, metal microspheres (e.g. gold, silver, iron) and appears to teach that polystyrene microspheres are essential for the current application.  The the use of polystyrene material allows handling of NETs, which otherwise, due to their sticky and stringy nature could only be analyzed on object slides by immunocytochemistry.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /GARY COUNTS/ Primary Examiner, Art Unit 1641